Citation Nr: 0306145	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder with related pruritis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1969.

The claim concerning the evaluation of PTSD comes before the 
Board of Veterans' Appeals (the Board) on appeal from a 
January 1994 rating decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for that disability 
and assigned a 50 percent disability evaluation, effective 
from April 1992.  This claim was perfected on appeal in April 
1995, upon the receipt at the RO of a VA Form 9 (Appeal to 
Board of Veterans' Appeals). 

The appeal concerning the appellant's entitlement to a total 
disability rating based on individual unemployability (TDIU) 
arose from an April 1995 rating action denying that benefit.  
This matter was perfected on appeal in July 1995, when the 
appellant testified before a hearing officer at the RO, the 
transcript of which is construed as his substantive appeal.  

In June 1997, the Board of Veterans' Appeals (Board) issued a 
decision denying the appellant's claim for an increased 
rating for PTSD and remanded the matter concerning TDIU 
benefits for additional development.  The appellant appealed 
the Board's decision concerning the evaluation of his PTSD to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  While the case was 
pending before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the appellant, 
represented by his attorney, filed a joint motion, in August 
1998, asking the Court to vacate the Board's June 1997 
decision.  The Court granted the parties' motion in a 
September 1998 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion. 

In November 1998, the Board remanded that portion of the case 
to the RO to accomplish the development set forth in the 
joint motion and order.  In addition, the Board noted that 
the appellant's representative had requested another hearing.  
Accordingly, the RO also was asked to schedule the appellant 
for a personal hearing.  This hearing was accomplished in 
August 2000, and in an October 2000 supplemental statement of 
the case, the appellant was advised that both issues on 
appeal continued to be denied.  In due course, the case was 
returned to the Board where it was received in April 2001.  

The appellant appeared at hearings held at the RO on July 21, 
1995, May 13, 1998, and August 7, 2000.  Transcripts of these 
hearings have been associated with the record on appeal.


REMAND

This case is not yet ready for appellate review.  In July 
1998, the appellant's representative indicated that the 
appellant desired a hearing at the RO before a member of the 
Board (now Veterans Law Judge).  (The Board notes that the 
appellant's representative at that time is no longer 
authorized to represent claimants for benefits before the 
Department of Veterans Affairs.  The appellant has not 
appointed a new representative.)  Subsequently, a hearing was 
held at the RO before a local hearing officer.  The appellant 
had had two prior hearings before a local hearing officer.  
None of these three hearings fulfills the appellant's request 
for a hearing before a Veterans Law Judge, to which he is 
statutorily entitled.

Although the appellant has clearly and unambiguously 
requested a hearing at the RO before a member of the Board, 
no such hearing has been held or scheduled.  The appellant 
has not withdrawn his request for that hearing.  No 
representative of the appellant has withdrawn the request for 
that hearing.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge from the Board at the RO, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



